UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 17-1382


NELSON S. CHASE, Esq.,

                  Plaintiff - Appellee,

            v.

BRIAN KNIGHT, jointly and severally,

                  Defendant - Appellant,

            and

LOP CAPITAL LLC, jointly and severally; STRATEGIC LENDING
SOLUTIONS LLC, jointly and severally; MICHAEL LOPRIENO, jointly and
severally,

                  Defendants.



                                    No. 17-1395


NELSON S. CHASE, Esq.,

                  Plaintiff - Appellant,

            v.

BRIAN KNIGHT, jointly and severally; LOP CAPITAL LLC, jointly and
severally; STRATEGIC LENDING SOLUTIONS LLC, jointly and severally;
MICHAEL LOPRIENO, jointly and severally,

                  Defendants - Appellees.
                                      No. 17-1871


NELSON S. CHASE, Esq.,

                    Plaintiff - Appellant,

             v.

BRIAN KNIGHT, jointly and severally; LOP CAPITAL LLC, jointly and
severally; MICHAEL LOPRIENO, jointly and severally; STRATEGIC LENDING
SOLUTIONS LLC, jointly and severally,

                    Defendants - Appellees.



Appeals from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:13-cv-00162-BHH)


Submitted: February 28, 2018                                      Decided: May 9, 2018


Before WILKINSON, TRAXLER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson S. Chase, Appellant/Appellee Pro Se. Brian Knight, Appellee/Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

      Nelson Chase and Brian Knight separately appeal the district court’s order

accepting the recommendation of the magistrate judge in part and denying Chase’s

motion to compel settlement. Chase also appeals the district court’s order denying his

motions for relief from judgment under Fed. R. Civ. P. 60(b)(3). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Chase v. LOP Capital LLC, No. 2:13-cv-00162-BHH (D.S.C. Feb. 27,

2017; June 26, 2017). We grant Knight’s motion to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3